This is a companion case to State of Florida, ex rel. J. Tom Watson, Attorney General, and Fronton Exhibition Company, a corporation, v. City of Miami, a municipal corporation under the laws of the State of Florida, in the County of Dade. Opinions and judgments were originally filed in these appeals on August 3, 1943.
There were certain misstatements of facts in the former opinions which were brought to our attention in a petition for rehearing. The petition for rehearing is granted for the purpose of correcting such misstatements of fact. They having now been corrected, the petition for rehearing in other respects is denied.
The opinion of the Court filed herein on August 3, 1943, is now withdrawn and held for naught and ordered not to be published.
On authority of the opinion and judgment rendered this day in the case of State of Florida, ex rel. J. Tom Watson, *Page 661 
Attorney General, and Fronton Exhibition Company, a Florida corporation, v. City of Miami, a municipal corporation under the laws of the State of Florida, and in the County of Dade, the former judgment of this Court is adhered to, and the judgment of the lower court is now affirmed.
It is so ordered.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.